IN THE INTEREST OF M.A.M., D.T.M.,
                               )
and W.V.M., Minors,            )
                               )
BUTLER COUNTY JUVENILE OFFICE, )
and MISSOURI DEPARTMENT OF     )
SOCIAL SERVICES, CHILDREN’S    )
DIVISION,                      )
                               )
      Petitioners-Respondents, )
                               )
v.                             )
                               )                                Nos. SD34226, SD34227, SD34228
M.D.M., Mother,                )                                         (Consolidated)
                               )
      Respondent-Appellant.    )                                Filed: Nov. 3, 2016

             APPEAL FROM THE CIRCUIT COURT OF BUTLER COUNTY

                                   Honorable John H. Bloodworth

REVERSED

         M.D.M. (“Mother”) appeals the judgments that terminated her parental rights in,

to, and over her children, M.A.M., D.T.M., and W.V.M. (“the Children”).1 The trial

court found that Mother had neglected M.A.M., abused and neglected D.T.M. and



1
  The judgments also terminated the parental rights of the Children’s father (“Father”), who is not a party to
this appeal. As a result, we make no determination of the propriety of the termination of his parental rights
and will refer to evidence about Father only as necessary to address Mother’s point on appeal.


                                                      1
W.V.M.,2 and failed to rectify the conditions that caused the trial court to assume

jurisdiction over the Children.3 Mother presents three points, but we need decide only

her assertion that the judgments were not supported by substantial evidence of a

convincing link between Mother’s past behavior, her conduct at the time of the

termination hearing, and a likelihood of future harm to the Children. Finding merit in

that claim, we reverse the portions of the judgments applicable to Mother.

                         Governing Law & Applicable Standard of Review

           “A parent’s right to raise her children is a fundamental liberty interest protected

by the constitutional guarantee of due process. It is one of the oldest fundamental liberty

interests recognized by the United States Supreme Court.” In re K.A.W., 133 S.W.3d 1,

12 (Mo. banc 2004). As a result, “appellate courts must examine the trial court’s findings

of fact and conclusions of law closely.” Id.

           We will affirm a judgment terminating parental rights “unless there is no

substantial evidence to support it, it is against the weight of the evidence, or it

erroneously declares or applies the law.” In re Adoption of C.M.B.R., 332 S.W.3d 793,

815 (Mo. banc 2011).

           To prevail, Mother must demonstrate that no evidence in the record tends to prove

a fact necessary to uphold the trial court’s judgment as a matter of law. In re G.C., 443

S.W.3d 738, 746 (Mo. App. S.D. 2014). We view conflicting evidence in the light most

favorable to the judgment, and we disregard evidence contrary to the judgment. J.A.R. v.

D.G.R., 426 S.W.3d 624, 626, 626 n.4 (Mo. banc 2014). The trial court may believe all,

some, or none of the evidence, and our role is not to re-evaluate the evidence through our


2
    See section 211.447.5(2). All statutory references are to RSMo Noncum. Supp. 2014.
3
    See section 211.447.5(3), the termination ground typically referred to as “failure to rectify.”


                                                         2
own perspective. Id. at 627. “We are bound by the trial court’s factual findings if

supported by substantial evidence.” McAllister v. McAllister, 101 S.W.3d 287, 290 (Mo.

App. E.D. 2003).

                                      The Evidence

       On May 15, 2014, the Children’s babysitter, Lisa Wills (“Babysitter”), drove

Mother, D.T.M., and W.V.M. to the Women, Infants, and Children (“WIC”) office in

Poplar Bluff. Before departing from Mother’s home, Babysitter noticed a bruise on

W.V.M.’s hand. Mother told Babysitter that W.V.M. had fallen out of her high chair, and

Mother claimed to have taken W.V.M. to the emergency room the night she fell. After

the group arrived at the WIC office, W.V.M’s pant leg came up, and WIC personnel

noticed bruising on W.V.M.’s leg. Mother gave WIC personnel the same explanation for

the bruising that she had given to Babysitter.

       After the group left the WIC office, Mother received a telephone call from the

Children’s Division of the Missouri Department of Social Services (“the Division”)

asking Mother and W.V.M. to come to the Division’s office, and Mother did so. The

Division asked Babysitter and Mother to take W.V.M. to Dr. Claudia Preuschoff’s (“Dr.

Preuschoff”) office for an examination.

       At Dr. Preuschoff’s office, Mother again claimed that W.V.M. had fallen out of

her high chair. Upon Mother’s request, Babysitter left Dr. Preuschoff’s office to pick up

M.A.M. from school. When Babysitter returned with M.A.M, Mother and M.A.M. went

to the restroom. While they were gone, Babysitter lifted W.V.M’s shirt and observed that

the child’s back, ribs, and buttocks were also bruised.




                                             3
       Dr. Preuschoff’s examination revealed extensive bruising over multiple areas of

W.V.M.’s body, and she opined that the bruises were the result of non-accidental trauma.

Dr. Preuschoff’s testimony from another hearing was admitted into evidence, and in

addition to the bruising, she described some lesions on D.T.M.’s vaginal area as

consistent with being “made from some object[.]” Her examination also revealed that

W.V.M.’s eyes were sunken, and portions of W.V.M.’s scalp were hairless. W.V.M. was

“far behind” on immunizations and suffered from a recent, unexplained weight loss. Dr.

Preuschoff planned to take W.V.M. into protective custody unless Mother agreed to

transfer her by ambulance to St. Louis Children’s Hospital. Mother acquiesced, and

W.V.M. was transported that same day. The doctor classified W.V.M.’s abuse as

“[s]evere.”

       Dr. Preuschoff also contacted Valerie Guffey (“Ms. Guffey”), a supervisor in the

Division’s abuse and neglect unit, and Ms. Guffey investigated the family home. She

saw a gallon of urine in the bedroom, and urine and/or food stains covered the walls. She

also found garbage, debris, and old food spread throughout the home.

       At the direction of the Division, M.A.M. and D.T.M. were removed from Mother

and Father’s home and placed with Babysitter. The next day, the Division directed

Babysitter to bring M.A.M. and D.T.M. to the Division’s office. Babysitter brought the

Children in as directed, and she saw Mother speaking with a sheriff’s deputy. Mother

later left with the deputy, and Babysitter was allowed to take the Children home with her.

       Mother later admitted to Babysitter that W.V.M.’s injuries were not incurred in an

accidental fall. Mother stated that Father had whipped W.V.M. with a belt the night

before they had gone to the WIC offices. Mother also told Babysitter about other




                                            4
incidents of abuse that Father had inflicted on both Mother and the Children, including an

incident in which Father rubbed dirty diapers in the faces of W.V.M. and D.T.M. and

poured cold water on them.

       In July 2014, Mother told her family support team that Father had abused her at

least ten times at various points in the past. During an incident in 2012 (“the 2012

incident”), Father hit Mother in the face, “busting [her] eye open.” D.T.M., who had

been in Mother’s arms at the time, suffered a black eye. Father was jailed for the 2012

incident, and he underwent anger management counseling. With the exception of the

2012 incident, Mother did not tell Babysitter, her family, or the authorities about any of

Father’s violent acts until after the Children were taken into the Division’s care.

       The Division offered Mother a written services agreement (“services agreement”)

on June 9, 2014 that set forth three goals: child well-being (to be accomplished by

Mother keeping all visits); family health (to be accomplished by Mother engaging in

counseling); and parent capabilities (to be accomplished by Mother engaging in random

drug screenings). Because Mother wanted to consult with her attorney before signing,

she did not sign the agreement until July 17, 2014. The services agreement did not

specify any details regarding Mother’s counseling; it simply provided: “Mother wishes

to engage in counseling[.]”

       After the Children came into care, Father was arrested and charged with serious

physical abuse of W.V.M. Mother moved across the Missouri border into Arkansas at

the end of May 2014. Mother also filed a petition to dissolve her marriage to Father on

July 8, 2014, and an interlocutory decree of dissolution followed in September 2014.




                                              5
       After the Division concluded its investigation, it issued a report substantiating the

allegations that Mother had neglected the Children and had failed to protect them by

failing to report Father’s abuse of the Children. After a July 18, 2014 adjudication

hearing, the trial court took jurisdiction over the Children and placed them into the legal

and physical custody of the Division.

       The month after the trial court took jurisdiction over the Children, the

permanency planning goal was changed from reunification with Mother to termination of

parental rights. After this change occurred, a new services agreement was not entered

into with Mother, and further services to her were not to be provided unless ordered by

the trial court or specifically requested by Mother. Mother did not request any services

from the trial court or the Division, but she began receiving counseling at her own

expense in Arkansas.

       Melanie Farris (“Ms. Farris”) testified that she was Mother’s counselor in

Arkansas, and that a colleague, Ken Pruett (“Mr. Pruett”), had performed a psychiatric

evaluation of Mother. This September 4, 2014 evaluation, admitted into evidence on

Mother’s behalf without objection, diagnosed Mother with Post Traumatic Stress

Disorder (“PTSD”) and Depressive Disorder. It was Ms. Farris’s understanding that Mr.

Pruett had recommended that Mother receive individual counseling in order to learn

coping, calming, communication, and feelings-identification skills. Ms. Farris testified

that “the question we need to have answered” is Mother’s “protective capacity[.]”




                                             6
         The Division’s petition to terminate parental rights was tried on September 11,

2015,4 and the trial court entered the judgments that terminated Mother’s parental rights

to the Children on October 12, 2015. This appeal timely followed.

                                              The Judgments

         The judgments included substantially similar findings for M.A.M., D.T.M., and

W.V.M. After finding under section 211.447.5(2) that Mother had neglected M.A.M.,

and had abused and neglected D.T.M. and W.V.M., the trial court addressed the factors

set forth in subparagraphs (a) through (d). Mother’s conditions of “post-traumatic stress

disorder and depression/anxiety . . . . were not found to render [M]other unable to

knowingly provide” for the Children under subparagraphs (a) or (b).

         In addressing subparagraph (c), the trial court found “overwhelming evidence that

[M]other knew or should have known that severe and recurrent acts of physical and

emotional abuse” were being committed against D.T.M. and W.V.M. The court cited the

2012 incident, and Father’s abuse of W.V.M. in 2014 that led to the court taking

jurisdiction over the Children (“the 2014 incident”). The judgments referred to Father as

Mother’s “then-husband[.]” The judgments also found that M.A.M. suffered emotional

harm by witnessing this abuse of her younger siblings. The judgments further found that

Mother had witnessed these incidents of abuse, and although she had the opportunity to

report them to the authorities, Mother did not report the 2014 incident until after she had

initially lied about it to officials from both WIC and the Division.

         In regard to subparagraph (d), the trial court found a repeated and continuous

failure by Mother, although physically or financially able, to provide the Children with

4
 At trial, counsel for the Division presented its evidence in support of its petition, but counsel for the
Juvenile Office also appeared, cross-examined some witnesses, offered an exhibit into evidence, and
argued in support of the termination of Mother’s parental rights.


                                                       7
adequate food, clothing, shelter, or other care and control necessary for their physical,

mental, or emotional health and development. The judgments additionally found that

M.A.M. had “an untreated walking problem that caused her to walk around on her tip-

toes”; D.T.M. “was behind in his immunizations, had difficulty walking on his own, his

verbal skills were lacking for a child of similar age, and he had thin hair and bald spots

on his head”; and W.V.M. “was behind in her immunizations, was not able to walk on her

own, her verbal skills were lacking for a child of similar age, she was losing weight and

the hair on her head was thin.” The trial court also found that Mother, as a stay-at-home

mother, knew about and contributed to the multiple instances of unsanitary conditions in

the home. These conditions included garbage cluttered throughout the home, piles of

dirty dishes in the kitchen, and standing water in the basement.

       The trial court also found that termination was proper on the section 211.447.5(3)

failure to rectify ground. In doing so, the trial court found that conditions of a potentially

harmful nature continued to exist, there was little likelihood that those conditions would

be remedied at an early date so that the Children could be returned to Mother in the near

future, and a continuation of Mother’s parental relationship with the Children would

greatly diminish the Children’s prospects for early integration into a stable and permanent

home. In regard to the acts or conditions of Mother relevant under subparagraphs (a)

through (d) of that provision, the judgments found no evidence of any mental condition

or chemical dependency under subparagraphs (c) or (d). In regard to subparagraph (a),

the trial court (incorrectly, as the parties agree) found that “[M]other has failed to enter

into a Written Service Agreement with the Children’s Division. The Children’s Division




                                              8
offered a Written Service Agreement to [M]other, but she refused to enter into it.” In

regard to subparagraph (b), the judgments found:

              The [Division] has been unsuccessful, as has the Juvenile Office, in aiding
       [Mother] on a continuing basis in adjusting her circumstances or conduct to
       provide a proper home for the [Children]. Mother was offered services by the
       [Division] to assist her after the [Children were] taken into protective custody,
       including paying for psychiatric counseling. However, Mother moved to
       Paragould, Arkansas, and chose to obtain her own therapy services after being
       informed that [the Division] would not be able to pay for services outside of
       Missouri. Mother’s move to Arkansas frustrated efforts by the Division in
       helping her to adjust her circumstances.

       Mother timely appealed the judgments, and we will address her points out of

order for ease of analysis.

                                          Analysis

                        Point II – Failure to Rectify (211.447.5(3))

       Mother’s second point claims no substantial evidence supported the termination

of her parental rights on the ground of failure to rectify because no evidence of Mother’s

current situation supported termination on this ground. We agree.

       Analysis under section 211.447.5(3) is two-fold. First, the trial court must
       determine whether the conditions that originally justified the court’s jurisdiction
       exist, or new potentially dangerous conditions presently exist. Second, the trial
       court is required to consider and make findings under each of the four factors.
       Each factor is not a separate ground for termination but is a category the court
       must consider with all other relevant evidence. In other words, the factors
       provide an organizational framework through which the trial court examines
       much of the evidence in order to determine whether the parent has failed to
       remedy a condition, and whether that failure is likely to continue. Additionally,
       while the trial court is statutorily required to make specific findings on each factor
       ..., these findings are not a substitute for an articulated finding of the presence of a
       dangerous condition.

In re T.J.P., Jr., 432 S.W.3d 192, 202 (Mo. App. W.D. 2014) (internal citations,

quotations, and brackets omitted).




                                              9
         The trial court must also engage in a prospective analysis to determine whether

grounds exist for termination. K.A.W., 133 S.W.3d at 9.5 “An essential part of any

determination whether to terminate parental rights is whether, considered at the time of

the termination and looking to the future, the child would be harmed by a continued

relationship with the parent.” Id. “Past behavior can support grounds for termination,

but only if it is convincingly linked to predicted future behavior.” Id. at 9-10.

Additionally, “[t]here must be some explicit consideration of whether the past acts

provide an indication of the likelihood of future harm.” Id. at 10. A parent’s efforts or

success in complying with a written service agreement may provide an indication of her

future effort to care for her children. Id. “Termination may not be based upon failure to

comply with the service plan in itself, but only to the extent the non-compliance

demonstrates harm to the child.” In re A.M.W., 448 S.W.3d 307, 316 (Mo. App. E.D.

2014).

         Here, the trial court concluded that conditions of a potentially harmful nature

continued to exist, but it did not identify those conditions. The judgments stated that

Mother had frustrated the Division’s efforts to help her by moving to Arkansas and

choosing to obtain counseling there instead of accepting counseling services provided by

the Division, but to the extent that counseling was a part of Mother’s goals in the services

agreement, the trial court “did not discuss how Mother’s failure to comply with this

element of the service plan impacted any future ability to parent [the Children].” See

A.M.W., 448 S.W.3d at 318.




5
  “The decision in K.A.W. discussed consideration of future harm in the contexts of abuse and neglect;
failure to rectify, and unfitness to parent.” In re X.D.G., 340 S.W.3d 607, 622 n.9 (Mo. App. S.D. 2011).


                                                    10
       Mother’s declination of psychiatric counseling in Missouri, and her move across

the border into Arkansas, do not indicate that a potentially dangerous condition existed at

the time of trial or establish a convincing link between Mother’s past conduct and any

future ability to parent the Children. Mother’s service agreement did not require that

Mother receive counseling only through the Division or only at the Division’s expense.

Mother did not provide the Division with a release of her counseling records when asked

to do so sometime prior to September 2014, but her counselor testified at trial, a copy of

Mother’s psychological evaluation was admitted into evidence without objection, and the

counselor was subject to cross-examination.

       The Division argues that substantial evidence supported Mother’s continued

inability to protect her children and a continuing harmful condition. Specifically, the

Division points to Ms. Farris’s testimony that she could not assess Mother’s “protective

capacity” over the Children without observing Mother with the Children, which Ms.

Farris had not done. This argument is unpersuasive because Ms. Farris’s statement that

she could not testify to Mother’s protective capacity with the Children does not provide

substantial evidence of a current or future harm to the Children from a continued

relationship with Mother. In other words, Ms. Farris’s lack of knowledge on this matter

is not evidence that Mother’s current or future parenting skills are deficient.

       Further, the Division’s evidence about Mother’s supervised visits with the

Children, viewed in the light most favorable to the judgments, do not constitute

substantial evidence of a current or future lack of protective capacity. The Division’s

first caseworker, Melinda Taylor (“Ms. Taylor”), testified that between May to

September 2014, Mother was initially unable to handle the Children without her own




                                             11
mother present, and the Children did not interact well with each other, “but as time

progressed, they did much better.” Mamie Winstead (“Ms. Winstead”), the Division’s

service worker from September 2014 to December 2014, testified that Mother “did her

very best to spend time with each of the [C]hildren.” This testimony did not demonstrate

a specific future risk to the Children from their association with Mother. Ms. Winstead

also testified that the Children tended to keep to themselves during the visits, but Mother

tried to get them to interact with her. When asked if Mother could handle all three

children at one time, Ms. Winstead responded that Mother was “definitely busy” “trying

to, again, divide her one self [sic] between the three children.” Being “definitely busy”

while trying to simultaneously parent three children does not, in itself, demonstrate a lack

of protective capacity.

       After December 2014, Mother’s visits were supervised by a private agency.

Although seemingly available, the Division did not offer any evidence relating to the

private agency’s interactions with Mother and the Children during this period closest in

time to the termination trial.

       The Division argues that Mother’s own testimony provided substantial evidence

of a continued harmful condition – her inability to provide the Children with an

appropriate home. The Division argues that because Mother moved to Arkansas, the

Division could not evaluate the condition of her home there, and, even if it could, Mother

did not want the Children to live with her in that home. The portions of the record cited

by the Division do not support these assertions.

       Mother’s testimony on the issue was as follows. She had lived with a friend in

Arkansas since the end of May 2014. Mother helped pay the bills and provided what she




                                            12
could. Mother was saving up to rent a better place for the Children. Outside of

testimony that the home was a trailer, no evidence was presented of the size, condition, or

other characteristics of the home. And no evidence was presented that the Division had

even attempted to investigate Mother’s current home, that the Division was somehow

prohibited from doing so, or that Mother had interfered with any such effort.

       In short, there was simply no evidence to support the trial court’s finding that

Mother’s move to Arkansas thwarted any effort by the Division to investigate and present

evidence related to the current condition of Mother’s home and that Mother did not wish

for the Children to live with her there. As the party with the burden of proof at trial, the

Division improperly implies that it was up to Mother to present such evidence.

       Facts that supported the trial court’s initial assumption of jurisdiction over the

Children are certainly relevant to the propriety of a subsequent termination, but such

evidence must be updated to reflect the conditions existing at the time of the termination

trial in order to support the difficult, but necessary, assessment of the potential of future

harm. K.A.W., 133 S.W.3d at 10.

       Because the trial court’s failure to rectify finding was based solely on evidence of

past conditions insufficient to determine even the current danger Mother might pose to

the Children, let alone the likelihood of her harming them in the future, Point 2 is

granted.

                                Point I – Abuse and Neglect

       Mother’s first point claims the trial court’s abuse and neglect findings “were not

supported by substantial evidence in that the court’s findings and the evidence refer only

to past actions of Mother and there was no evidence of Mother’s current situation to




                                              13
demonstrate that there was a likelihood of future harm to the [C]hildren.” Mother

concedes that sufficient evidence of physical and emotional abuse existed at the time the

Children were removed from the home, but she argues that the trial court did not

explicitly consider whether those past acts provided an indication of future harm or were

convincingly linked to predicted future behavior. Again, we must agree.

       Section 211.447.5(2) refers to both abuse and neglect, but they constitute

independent grounds for terminating parental rights.

       The former involves non-accidental physical injury, sexual abuse, or
       emotional abuse; the latter means failure to provide, by those responsible
       for the care, custody, and control of the child, the proper or necessary
       support, education as required by law, nutrition or medical, surgical, or
       any other care necessary for the child’s well-being.

In re P.J., 403 S.W.3d 672, 675 n.5 (Mo. App. S.D. 2012) (internal quotations omitted).

Subparagraphs (a) through (d) under section 211.447.5(2) “are simply categories of

evidence to be considered along with other relevant evidence, rather than separate

grounds for termination in and of themselves.” In re K.M.C., III, 223 S.W.3d 916, 923

(Mo. App. S.D. 2007). “Nevertheless, proof of one such factor is sufficient to support

termination on the statutory abuse or neglect ground.” Id.

                                          Abuse

       In support of its abuse finding, the trial court cited only Mother’s past conduct

and did not explicitly determine that a likelihood of future harm existed for the Children

based upon that past conduct. The Division asserts that substantial evidence of the

likelihood of future harm from abuse by Mother is two-fold: (1) Mother’s failed attempt

at reunification through counseling; and (2) Mother’s failure to report the Children’s

physical abuse to the authorities.




                                            14
       Having determined that the evidence regarding Mother’s counseling is

insufficient to demonstrate a current or future danger of harm to the Children, we proceed

to the Division’s second argument that there is a presumption that Mother constitutes a

continuing threat to the Children based upon her past abuse in the absence of contrary

evidence, citing In re T.M.E., 169 S.W.3d 581, 588 (Mo. App. W.D. 2005).

       T.M.E. involved a father whose parental rights were terminated following severe

and recurrent physical abuse and a mother whose rights were terminated for abuse and

failure to provide for her child. 169 S.W.3d at 585. The Western District reasoned that

“[w]hen a parent has committed severe and recurrent acts of abuse toward his child, logic

and life experiences dictate the presumption that an unreformed parent will continue to be

a threat to the welfare of the child for the foreseeable future.” Id. at 588. This district

has also applied the presumption expressed in T.M.E. under circumstances where

recurrent, severe abuse had been perpetrated against a child and no evidence showed that

the parent had taken any steps toward reform. See, e.g., In re J.L.G., 399 S.W.3d 48, 60-

63 (Mo. App. S.D. 2013) (physical and emotional abuse was severe and recurrent and

there were “no facts, conduct, or factors” presented that would suggest the father had

repented and reformed); In re K.R.G., 248 S.W.3d 651, 653 (Mo. App. S.D. 2008) (no

evidence showed that additional services were likely to bring about a lasting parental

adjustment or that the parent had received counseling or had otherwise showed

indications that he had repented or reformed).

       Acknowledging that the application of the presumption from T.M.E. may be

appropriate in cases in which no contrary evidence is presented, that is not what occurred

in this case. Here, evidence was presented that Mother had moved away from Father and




                                              15
had ended her marriage to him; Mother had not shown any inclination to either reunify

with Father or enter into another abusive relationship; and Mother had “chose[n] to

obtain her own therapy services[.]” In the presence of such evidence, we decline the

Division’s invitation to presume Mother’s future dangerousness.

       No substantial evidence supported a convincing link between Mother’s past

abuse, her conduct at the time of the termination hearing, and a likelihood that she would

continue to abuse the Children in the future. See K.A.W., 133 S.W.3d at 9-10; see also In

Interest of E.D.C., No. ED104085, 2016 WL 5724852, at *4 (Mo. App. E.D. Oct. 4,

2016) (reversing and declining to apply a presumption of future abuse where a mother

had committed severe and recurrent acts of physical abuse against her children but had

taken multiple steps to reform her behavior); P.J., 403 S.W.3d at 675 (reversing where

the trial court cited almost exclusively to evidence that occurred before the child came

into care); In re C.K., 221 S.W.3d 467, 474 (Mo. App. W.D. 2007) (reversing where the

trial court relied only on past conduct in terminating parental rights).

                                           Neglect

       Regarding the likelihood of future harm due to neglect, the Division again argues

that such evidence is two-fold: (1) Mother’s failed attempt at reunification through

counseling; and (2) Mother’s failed attempt to obtain appropriate housing. Our previous

discussion of the evidence (or lack thereof) related to Mother’s counseling and housing

applies with equal force to the trial court’s neglect findings, and we will not repeat that

analysis here.

       On this record, we find no substantial evidence supporting a convincing link

between Mother’s past neglect and a likelihood that she will continue to neglect the




                                             16
Children in the future, and, once again, the judgments give no indication that the trial

court explicitly considered whether Mother’s past neglect indicated such a likelihood of

future harm. See K.A.W., 133 S.W.3d at 9-10.

         Mother’s first point is also granted, and the judgments, insofar as they terminated

Mother’s parental rights, are reversed.6


DON E. BURRELL, J. – OPINION AUTHOR

JEFFREY W. BATES, P.J. – CONCURS

MARY W. SHEFFIELD, C.J. – CONCURS




6
  This reversal does not require an immediate return of physical custody to Mother or prohibit future
proceedings to terminate her parental rights. See X.D.G., 340 S.W.3d at 622. The Children remain in the
Division’s custody and under the trial court’s jurisdiction. See id. We have not addressed the trial court’s
best interest finding for two reasons. First, Mother has not challenged that finding on appeal. See In re
Q.A.H., 426 S.W.3d 7, 12 (Mo. banc 2014). Second, our ruling in Mother’s favor on the grounds for
termination renders any best-interest findings moot. X.D.G., 340 S.W.3d at 622. Mother’s third point,
challenging other failure-to-rectify-related claims of error, along with additional allegations of error Mother
made in her second point are also rendered moot by our disposition and will likewise not be addressed.


                                                      17